Citation Nr: 9903804	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  94-33 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for asthma/bronchial 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active military service from January 1967 to 
January 1969.  He served in the Republic of Vietnam from 
January 1968 to January 1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 1993 rating decision of the Boston, 
Massachusetts Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for 
asthma/bronchial condition.  The veteran's notice of 
disagreement was received in October 1993.  A statement of 
the case was mailed to the veteran in December 1993.  The 
veteran's substantive appeal (Form 9) was received by the RO 
in December 1993.  In April 1994 the veteran testified at a 
hearing before a local hearing officer at the RO.  The Board 
notes that this appeal was previously before the Board in 
September 1996.  It was remanded to clarify whether or not 
the veteran wanted a travel Board hearing.  In a letter 
received by the RO in October 1996, the veteran indicated 
that he did not want a travel Board hearing.  The case was 
then returned to the Board for further appellate review.  In 
November 1996 that case was again remanded, for additional 
development of the evidence.  The case was then returned to 
the Board for further appellate review.  


FINDINGS OF FACT

1.  A bronchial condition, to include chronic 
bronchitis/asthma, was not noted on the veteran's entrance 
examination.

2  There is no competent medical evidence showing a nexus 
between the current bronchial disability and service.

3.  The veteran's bronchial condition/asthma is not a 
disability subject to presumptive service connection due to 
exposure to Agent Orange, and there is no competent medical 
evidence showing that the veteran's bronchial 
condition/asthma was related to exposure to Agent Orange in 
any way.


CONCLUSION OF LAW

The claim for entitlement to service connection for 
asthma/bronchial condition is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show that on an examination report 
dated in August 1966, the veteran had wheezing on inspiration 
and expiration, he denied having asthma. Reexamination was 
"believed justified".  All of the aforementioned notations 
were apparently crossed out and a subsequent notation, on the 
same examination report, dated in January 1967 showed that 
his chest was clear and he had a URI (upper respiratory 
infection) on the last examination.  It was also noted that 
there were "no additional defects discovered" and he was 
"fit for military service".  On the veteran's August 1966 
Report of Medical History, he noted having or having had hay 
fever, but stated that he did not have and had not had 
asthma, shortness of breath, or chronic coughing.  In 
February 1967 he stated that he had asthma.  Examination 
revealed that he had bilateral moist rhonchi on inspiration 
and expiration, with wheezing on expiration.  In March 1967 
the veteran was seen at the Fort Gordon Dispensary 
complaining of difficulty breathing.  He had wheezing in the 
chest, coughing with chest pain, and difficulty breathing at 
night.  It appears that examination of the lungs showed "no 
wheezing" and the examiner noted "no asthma".  X-rays of 
the chest were noted to be normal.  In July 1967 the veteran 
reported that he had never had an asthma attack.  He 
indicated that he was told on his admission physical that he 
had asthma.  He reported tightness in the chest the previous 
night, and his chest was noted to be "full of wheezes".  On 
August 3, 1967 he complained of wheezing, difficulty 
breathing.  On inspiration and expiration he had wheezing in 
the chest.  There was no rhonchi or rales noted.  The 
impression was rule out asthma.  A chest x-ray revealed no 
active lung disease.  On August 7, 1967 he was seen for 
wheezing with activity, dyspnea on exertion, and shortness of 
breath at night.  Examination revealed high-pitched wheezing 
on inspiration and expiration.  Asthma was diagnosed.  The 
matter was referred to another doctor for medical management 
and possible profile as the veteran was a foot soldier.  On 
August 29, 1967 he was seen for complaints of wheezing at 
night.  Wheezing was noted on inspiration and expiration of 
the chest.  He had occasional rhonchus and no rales were 
heard.  In September 1967 he was seen for wheezing and 
coughing and the impression was bronchial asthma.  He 
subsequently reported occasional wheezing on inspiration and 
expiration, and the impression was bacterial infection 
triggering bronchial asthma.  The examiner noted that it was 
thought to be of an allergic etiology.  In March 1968 he 
reported an onset of right posterior chest pain the previous 
night, which increased with deep breathing.  He reported no 
coughing or history of trauma.  Examination revealed 
generalized wheezes and rales throughout both lung fields and 
the impression was rule out pneumonitis.  On examination for 
separation in January 1969, no pertinent abnormalities were 
noted and the veteran's chest and lungs were noted to be 
normal.  

On VA Form 21-526, which was received in August 1982, the 
veteran claimed "allergy-asthma 1965-1966"  with treatment 
for allergy at Cambridge City Hospital in 1965-1966 and in 
service in basic training.

Treatment records from the Bedford VA medical center (VAMC) 
showed that the veteran was hospitalized in 1991 and 1993 for 
treatment for alcohol, cocaine, and Diazepam dependence and 
heroin abuse, a possible lower esophageal dysfunction, and a 
broken tooth.  In October 1993 he requested to have a CWT 
(comprehensive work therapy) sheet signed.  He indicated he 
previously worked for the CWT program and had no major 
medical problems that would prevent him from working.  

In April 1994 the veteran testified at a hearing at the RO.  
He reported that as a child, between ages five and seven, he 
was treated for approximately five to six months at Cambridge 
City Hospital, were it was reportedly discovered that he had 
a bronchial, possibly an asthma, condition.  He indicated 
that after that, he never had any problems, and even played 
football and basketball.  He claimed that after he returned 
from service, he started noticing shortness of breath and 
could not do a lot of things he had done before service.  He 
contended that he was treated at Fort Gordon and a medical 
discharge was suggested, but it was determined that he just 
had bronchitis and could complete basic training.  He 
reported that he was treated while stationed in Alaska at 
Fort Wainwright and then went to Vietnam, where he had some 
bronchial condition problems, but claimed that it was not 
"too extreme", to where he could not handle it.  

During the April 1994 hearing the veteran claimed that when 
he returned home, he started working as a laborer and 
construction worker and noticed he was having shortness of 
breath and could not perform the duties that were expected.  
He could work two days a week if he was lucky, because he 
could not keep up with the physical strain.  He indicated 
that it was approximately six months to one year after he 
returned from Vietnam in 1969 that he started working, and 
about one year after he started working he started to notice 
breathing problems.  He did not understand what it was and 
did not know until he started to read about Agent Orange and 
how it could affect him.  He reported that he had first 
received treatment for his breathing problems approximately 
one and half years prior.  He claimed that during the interim 
years, he did not have the means for medical treatment and 
was only working sporadically.  He also claimed that four 
different practitioners at the Causeway Street (VAMC) told 
him that the rigors of training and/or the exposure to Agent 
Orange or to foliage type things, could have enhanced the 
asthma.  He indicated that his condition had had an impact on 
his ability to work, and in the past twenty years he had only 
occasionally worked a full week.  He would have trouble 
breathing and have to stop working.  He indicated that in the 
past twenty five years he had only worked a total of four 
years and that was because the employer knew his situation 
and gave him a "little leeway".  He reported that as a 
teenager he played football, basketball, and lots of sports 
and never had any problems, and that his breathing 
difficulties did not start until after he returned from 
Vietnam.  He reported that his diagnosis was bronchial asthma 
complicated by allergies.  He indicated that he was in basic 
training when they reviewed his situation for possible early 
termination of active duty.  He indicated that he volunteered 
for service (in 1966), but was told to come back at a later 
date because he may have had a cold or something in his back.   

VA outpatient clinic (VAOPC) records dated from April 1990 to 
February 1997 showed that the veteran was treated for various 
medical problems, including PTSD, (+)PPD exposure, gastritis, 
rib fractures, chronic active hepatitis, and chronic 
bronchitis.  In September 1993 he was first seen for 
breathing problems.  A letter from the Boston VA Outpatient 
Clinic (VAOPC) showed that he was seen in the screening 
clinic and gave a history of asthma since childhood.  The 
results of a PFT (pulmonary function test) were also noted.  
In September 1993 he reported a history of asthma as a child 
and indicated he was unable to play all sports.  Examination 
of the lungs revealed wheezing in the left and right 
posterior bases.  In October 1993 he was seen at the 
pulmonary clinic for an evaluation of asthma, noted by 
history. He reported that his breathing was getting 
progressively worse for the past 6 months, with coughing and 
sputum in the morning for the past 20 years.  He reported 
that it was possibly an Agent Orange problem, and that it was 
seasonal, worse in the Fall.  

When the veteran was seen in the outpatient clinic in 
November 1993 he reported a history of asthma and (+)PPD 
since he was in school, when he was reportedly treated at the 
Cambridge City Hospital for about one year.  In December 1993 
he was seen in the pulmonary clinic for chronic bronchitis, 
asthma by history, and history of (+)PPD.  He reported no 
disabling respiratory symptoms and his exertional dyspnea 
remained the same.  He had limited his heavy activity 
secondary to shortness of breath and wheezing.  The veteran 
asked the examiner whether there may be a connection between 
his longtime respiratory complaints and chemical spraying 
during Vietnam service.  He was not aware of what specific 
agents were used at that time.  Allergy skin tests showed 
that he was allergic to dust and pollen.  In January 1994 he 
was seen in the pulmonary clinic for chronic bronchitis, 
asthma by history, possible (+)PPD, history of intravenous 
drug abuse, and possible agent orange exposure.  The 
assessment was chronic bronchitis, stable.  It was noted that 
he was concerned as to the possibility of poor lung function 
secondary to Agent Orange.  
In what appears to be a March 1995 clinical note, the veteran 
was seen for a history of chronic bronchitis, possible 
asthma, history of (+)PPD, and history of Agent Orange 
exposure.  He reported no increased shortness of breath or 
cough and his sputum production was about the same.  The 
assessment was chronic bronchitis that appeared to be stable.  
In April 1994 he was seen for follow-up in the pulmonary 
clinic and his lungs were noted to be clear without rale and 
without rhonchi.  The assessment was that he had improved 
PFTs and his chronic bronchitis was stable.  In September 
1994 the veteran complained of increases shortness of breath, 
and wheezing with exertion.  Examination showed that his 
lungs were clear.  He reported that he received shots for a 
skin test at age five, bimonthly for six months at Cambridge 
City Hospital, with regard to the PPD.  The examiner noted 
that the shots described by the veteran sounded more like 
allergy shots than treatment for TB.  In December 1994, the 
assessment was chronic bronchitis, mild increase in shortness 
of breath with upper respiratory infection, and history of 
(+)PPD with abnormal chest x-ray.  In March 1995 the veteran 
was seen for routine follow up in the pulmonary clinic.  It 
was noted that the Cambridge City Hospital records had been 
requested two times.  Examination of lungs showed that they 
were clear, with no adverse sounds.  The assessment was 
chronic bronchitis, stable, symptoms controlled by Uniphyl.  
In July 1995 he reported that his breathing was stable, with 
no increased shortness of breath, coughing or wheezing.  The 
assessment was chronic bronchitis, asthma with stable 
symptoms.  In February 1996 he was seen in the pulmonary 
clinic and reported that when the cold weather came, he had 
more shortness of breath.  The assessment was possible 
allergic symptoms versus previous viral infection.  In June, 
September, and December 1996 the assessment was chronic 
bronchitis, stable.  

A February 1996 radiology report of the chest, from the 
Boston VAMC, showed that since October 1994 and October 1995 
there had been no significant change in the heart or lungs, 
and there was minimal blunting of the left costophrenic angle 
and minimal focal pleural thickening at the right base 
overlying an area of several old healed rib fractures.  The 
lungs were found to be clear and unchanged and showed no 
evidence of old or active TB.

The Board notes that in November 1996 the appeal was remanded 
for further development of the evidence.  Specifically, the 
RO was to:  (1) request that the veteran identify the VA 
physician(s) who told him that his condition could have been 
caused by Agent Orange or by inservice problems including the 
rigors of training, and ask the named physician(s) for a 
statement; (2) obtain all VA treatment records for asthma or 
for a bronchial condition, including the Causeway Street 
VAMC, Jamaica Plain VAMC, and Bedford VAMC; and (3) request 
the veteran's records from Cambridge City Hospital from when 
he was 6 or 7.  The Board notes that all of the three 
aforementioned requests have been completed by the RO.  

In a December 1996 letter to the veteran, the RO enclosed a 
VA Form 21-4142 to authorize release of his treatment records 
from Cambridge City Hospital and requested that the veteran 
submit a list of both VA and non-VA facilities where he was 
treated for asthma and bronchial conditions.  The RO also 
requested that the veteran identify the physician who told 
him that his bronchial condition may have been caused by 
Agent Orange or in service problems, including training.  

In February 1997 the veteran's representative indicated that 
the veteran had not completed the VA Form 21-4142 sent by the 
RO, for treatment records from the Cambridge City Hospital; 
rather the veteran went to the Cambridge City Hospital and 
tried to secure the requested treatment records.  The veteran 
obtained an unsigned letter dated in January 1997, from 
Deborah Copeland, Correspondence Secretary for the Medical 
Records Department of the Cambridge Hospital, that was to 
"verify" that the veteran had been treated at the Cambridge 
Hospital, and that every effort had been made to locate the 
records of the visit "without success".  

The Board notes that the veteran did not provide a list of VA 
or non-VA facilities where he was treated for asthma or a 
bronchial condition, and the veteran did not identify any 
physician who may have told him that his bronchial condition 
was caused by Agent Orange or inservice problems, hence, the 
Board finds that the RO need not conduct any further 
development on those matters.  The Board also notes that 
records from the Boston VAOPC, the Boston VAMC, and the 
Bedford VAMC have been associated with the claims file, thus 
satisfying that portion of the remand.  

The veteran's representative in September 1998 argued that 
the presumption of soundness was not overcome as a bronchial 
condition/asthma was not found on entrance examination and 
there was no clear and unmistakable evidence to overcome the 
presumption of soundness.

Analysis

In order to establish service connection for a disability, 
there must be objective evidence showing that such disability 
either began in or was aggravated by service.  38 U.S.C.A. § 
1110 (West 1991).  That a disease or injury occurred in 
service alone is not enough; there must be chronic disability 
resulting from that disease or injury.  If a disability is 
not shown to be chronic during service, a showing of 
postservice continuity of symptomatology is required to 
support a finding of chronicity.  
38 C.F.R. § 3.303(b) (1998).  To demonstrate continuity of 
symptomatology, the symptoms, not treatment are the essence 
of any evidence of continuity of symptomatology.  As to 
threshold determinations of well groundedness, such evidence 
of symptoms is generally presumed credible and is not subject 
to weighing.  Savage v. Gober, 10 Vet.App. 488 (1997).  

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
record in examination reports are to be considered as noted.  
38 U.S.C.A. § 1111(West 1991); 38 C.F.R. § 3.304(b) (1998).  
The Board finds that as asthma/bronchial condition was not 
found on entrance examination and as there is no clear and 
unmistakable evidence to establish that such condition pre-
existed service the veteran is entitled to the presumption of 
soundness.

The threshold question in this case is whether the veteran 
has presented a well-grounded claim.  If the veteran has not 
presented a well-grounded claim, the claim must fail and 
there is no duty to assist in the development of the claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  A well-
grounded claim requires more than an allegation; the claimant 
must submit supporting evidence, and such evidence must 
justify a belief by a fair and impartial individual that the 
claim is plausible.  38 U.S.C.A. § 5107(a), Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Where the 
determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is required to 
fulfill the well-grounded claim requirement of 38 U.S.C.A. 
§ 5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

For a claim of service connection to be well-grounded, there 
must be competent evidence of a current disability (medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  38 U.S.C.A. § 5107(a), Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  The requirement of 
medical evidence linking a condition to service applies 
whether service connection is claimed on the basis of service 
incurrence or on the basis of aggravation of a preservice 
condition.  Chelte v. Brown, 10Vet. App. 268 (1997).

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond his 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

The veteran has asserted that his bronchial condition was 
related to his exposure to Agent Orange during his tour of 
duty in Vietnam.  There are specific regulations governing 
Agent Orange claims, which were recently expanded to include 
all herbicides used in Vietnam, and provide for a presumption 
of exposure to herbicide agents for veterans who served on 
active duty in Vietnam during the Vietnam era.  38 C.F.R. § 
3.307(a)(6) (1998).  The regulations also stipulate the 
diseases for which service connection may be presumed due to 
an association with exposure to herbicide agents.  38 C.F.R. 
§ 3.309(e) (1998).  The specified diseases are chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma cancers, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers, and soft-tissue 
sarcoma.  38 C.F.R. § 3.309(e) (1998).

Further, the Secretary of Veterans Affairs formally announced 
in the Federal Register on January 4, 1994, that a 
presumption of service connection based on exposure to 
herbicides used in Vietnam was not warranted for certain 
conditions, to specifically include circulatory disorders or 
for "any other condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted."  59 Fed. Reg. 341 (1994).  Notwithstanding the 
foregoing, the United States Court of Appeals for the Federal 
Circuit determined that the Veteran's Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does 
not preclude a veteran from establishing service connection 
with proof of actual direct causation.  Combee v. Brown, 34 
F.3d 1039 (Fed.Cir. 1994).

The threshold question to be answered is whether the veteran 
has presented evidence of a well-grounded claim; that is, one 
which is plausible.  The Board concludes that the veteran's 
claim for entitlement to service connection for asthma/ 
bronchial condition is not well grounded.  In this case, the 
Board acknowledges that the veteran has satisfied the first 
prong of Caluza, he currently has a diagnosis of chronic 
bronchitis, stable.  (The veteran has variously referred to 
his bronchial condition as "asthma" or "bronchial asthma".  
He claimed he had asthma as a child, and asthma and bronchial 
asthma were diagnosed during service, but postservice, asthma 
has only been noted by history in the VA treatment records.)

As to the second prong of Caluza, lay or medical evidence of 
incurrence or aggravation of a disease in service, the 
veteran's service medical records show that on at least eight 
occasions he was seen for complaints of respiratory problems, 
including wheezing, coughing, difficulty breathing, and 
shortness of breath.  His symptoms were variously diagnosed 
as asthma, bronchial asthma, and bacterial infection 
triggering bronchial asthma.  His separation examination was 
negative for any pertinent abnormalities, and his lungs and 
chest were found to be normal on examination.  Even if the 
Board concedes that the symptoms and diagnoses noted in 
service are sufficient to show that he had asthma/bronchial 
condition in service, there is no competent medical evidence 
showing that the inservice bronchial condition is related to 
his current asthma/bronchial condition.  He testified that he 
had breathing problems since his discharge from service.  His 
testimony is sufficient to show that he had continuing 
symptoms since service.  Savage. However, he has not 
submitted competent medical evidence showing a nexus of his 
current asthma/bronchial condition to service.  

Although the veteran contends that he currently suffers from 
a bronchial condition which was related to service, his own 
assertions, are not competent evidence in this matter.  As a 
layperson he does not have the expertise to establish a 
medical diagnosis or medical etiology.  Layno v. Brown, 6 
Vet. App. 465 (1994); King, supra, Savage, supra.  

The Board also notes that asthma/bronchial condition is not a 
presumptive disorder, therefore, it is not a disability for 
which presumptive service connection may be granted, as due 
to exposure to Agent Orange.  Thus, the regulations regarding 
Agent Orange do not apply to the veteran's claim.  As such, 
service connection could only be established with proof of 
actual direct causation.  Combee, supra.  A review of the 
record shows that, although the veteran has reported his 
exposure to Agent Orange to VAOPC doctors, and it has been 
noted in the VAOPC treatment records, there is no competent 
medical evidence showing that the veteran's asthma/bronchial 
condition is  related to Agent Orange exposure during his 
service in Vietnam.  

Without competent medical evidence linking the veteran's 
asthma/bronchial condition to service including exposure to 
Agent Orange, his claim of service connection for 
asthma/bronchial disorder is not well-grounded.






ORDER

The appeal denied.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

